Case 5:21-cv-00467-JSM-PRL Document1 Filed 09/15/21 Page 1 of 6 PagelD 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
OCALA DIVISION

JEAN WANTO JOURDAIN,
Plaintiff,

Vv. Case No.:

JOHN H. WOLF ENTERPRISES, INC.,
d/b/a WOLFY’S RESTAURANT and
JOHN H. WOLF

Defendants.

 

COMPLAINT AND DEMAND FOR JURY TRIAL

COMES NOW, Plaintiff, JEAN WANTO JOURDAIN, by and through his undersigned
counsel, and sues the Defendants, JOHN H. WOLF ENTERPRISES, INC., dba WOLFY’S
RESTAURANT, and JOHN H. WOLF and alleges as follows:

JURISDICTION AND VENUE

1. Jurisdiction in this Court is proper as the claims are brought pursuant to the Fair
Labor Standards Act, as amended (29 U.S.C. §201, et seq., hereinafter called the “FLSA”) and
other causes of actions to recover unpaid back wages, an additional equal amount as liquidated
damages, pre-judgment interest, and reasonable attorney’s fees and costs.

Dee The jurisdiction of the Court over this controversy is based upon 29 U.S.C. §216
and 28 USC §1331.

3. Venue is proper in this Court pursuant to 28 U.S.C. §1331(b) as the events or
omissions having rise to the claims alleged herein occurred in the Middle District of Florida,

Ocala, Division.
Case 5:21-cv-00467-JSM-PRL Document1 Filed 09/15/21 Page 2 of 6 PagelD 2

PARTIES

4. At all times material hereto, Plaintiff, JEAN WANTO JOURDAIN, was, and
continues to be a resident of Marion County, Florida.

5. At all times material hereto Defendants JOHN H. WOLF ENTERPRISES, INC.,
dba WOLFY’S RESTAURANT, was, and continues to be a Florida corporation in the retail
business. Further, at all times material hereto, Defendants JOHN H. WOLF ENTERPRISES,
INC., dba WOLFY’S RESTAURANT, was, and continues to be, engaged in business in Marion
County, Florida.

6. At all times material hereto, JOHN H. WOLF was an officer and owner of JOHN
H. WOLF ENTERPRISES, INC., dba WOLFY’S RESTAURANT and at all times material acted
directly in the interest of JOHN H. WOLF ENTERPRISES, INC., dba WOLFY’S
RESTAURANT in relation to Plaintiffs employment by setting Plaintiff's work hours, set
Plaintiff's rate of pay, as well as exercised significant control over the company’s day-to-day
operations and is employer as defined by 29 USC§203(d).

7. Defendants were and continues to be, “engaged in commerce” within the meaning
of §6 and §7 of the FLSA.

| 8. At all times material hereto, Plaintiff is an “employee” of Defendants within the
meaning of FLSA.

9. At all times material hereto, Plaintiff was a covered, non-exempt employee of
Defendants within the meaning of the FLSA, 29 U.S.C. §203(e).

10. At all times material hereto, Defendants was an “employer” within the meaning of

FLSA, 29 U.S.C. §203(a) and (d).
Case 5:21-cv-00467-JSM-PRL Document1 Filed 09/15/21 Page 3 of 6 PagelD 3

I. At all times material hereto, Defendants were, and continue to be, an “enterprise
engaged in commerce” within the meaning of FLSA. Based upon information and belief, the
annual gross revenue of Defendant, JOHN H. WOLF ENTERPRISES, INC., dba WOLFY’S
RESTAURANT, was in excess of $500,000.00 per annum during the relevant time periods.

12. The work performed by the Plaintiff was directly essential to the business
performed by Defendants.

13. Plaintiff has fulfilled all conditions precedent to the institution of this action
and/or such conditions have been waived. On or about July 26, 2021, Plaintiff provided
Defendants with written notice of the violations including pre-and post-shift labor, which

Plaintiff was not properly compensated.

STATEMENT OF FACTS

14. Plaintiff, JEAN WANTO JOURDAIN, was hired by Defendants as a cook.
Plaintiffs duties primarily involved the ordering, preparation, and cooking of food for
Defendants’ customers in a restaurant.

15. For 12 years, Plaintiff worked for Defendants as “non-exempt” employee under
the FLSA and Plaintiff's current is paid an hourly rate of $16.00 per hour.

16. Additionally, Plaintiff worked for Defendants but did not receive pay at the rate of
at least one and one-half times for all his regular rate of pay for all hours worked in excess of
forty (40) hours within a work week.

L?. All records concerning the number of hours actually worked by Plaintiff, are in
the exclusive possession and sole custody and control of the Defendants, and therefore, Plaintiff

is unable to state at this time the exact amount due them.
Case 5:21-cv-00467-JSM-PRL Document1 Filed 09/15/21 Page 4 of 6 PagelD 4

18. Plaintiff, however, will exert his collective diligent efforts to obtain such
information by appropriate discovery proceedings, to be taken promptly in this case, and if
required, an amendment to this Complaint will be submitted to set forth an amount due by the
Plaintiff .

19. Plaintiff has retained the undersigned attorney and is obligated to pay undersigned

a reasonable fee for her services.

COUNT I
VIOLATION OF 29 U.S.C. §207
OVERTIME COMPENSATION

20. Plaintiff re-alleges and reavers paragraphs 1 through 19 of the Complaint as if
fully set forth herein.

21. From at least January 2019, and continuing through on or about August 2021,
Plaintiff worked in excess of the forty (40) hours per week, for which Plaintiff was not
compensated at the statutory rate of one and one-half times Plaintiffs regular rate of pay.

22. Plaintiff was and is entitled to be paid at the statutory rate of one and one-half
times Plaintiff's regular rate of pay for those hours worked in excess of forty (40) hours.

23. At all times material hereto, Defendants failed, and continue to fail, to maintain
proper time records as mandated by the FLSA.

24. Defendants’ actions were willful and/or showed reckless disregard for the
provisions of the FLSA as evidenced by its failure to compensate Plaintiff at the statutory rate of
one and one-half times Plaintiffs regular rate of pay for the hours worked in excess of forty (40)

hours per weeks when it knew, or should have known, such was, and is due.

25. Due to the intentional, willful, and unlawful acts of Defendants, Plaintiff suffered
Case 5:21-cv-00467-JSM-PRL Document1 Filed 09/15/21 Page 5 of 6 PagelD 5

and continue to suffer damages and lost compensation for time worked over forty (40) hours per
week, plus liquidated damages.

26. Defendants’ agent(s) were aware Plaintiff routinely worked beyond the bounds of
his regular schedule, but refused to regularly compensate Plaintiff at the statutory rate of one and
one-half times Plaintiffs regular rate of pay.

27 Plaintiff is entitled to an award of reasonable attorney’s fees and costs pursuant to
29 U.S.C. §216(b).

28. Plaintiff, by and through counsel, communicated in writing to Defendants and
demanded proper compensation of overtime from Defendants prior to commencing this case with
no success.

WHEREFORE, Plaintiff respectfully request that judgment be entered in his favor
against Defendants:

a. Declaring the acts and practices complained of herein are in violation of
the maximum hour provisions of the FLSA;
b. Awarding Plaintiff overtime compensation in the amount due them for

Plaintiffs’ time worked in excess of forty (40) hours per work week;

Cc. Awarding Plaintiff liquidated damages in an amount equal to the overtime
award;
d. Awarding Plaintiff reasonable attorney’s fees, post judgment interest, and

costs and expenses of the litigation pursuant to 29 U.S.C. §216(b);and
e Ordering any other further relief the Court deems just and proper.

DEMAND FOR JURY TRIAL

Plaintiff, JEAN WANTO JOURDAIN, demands trial by jury of all issues triable as of

right by a jury.
Case 5:21-cv-00467-JSM-PRL Document1 Filed 09/15/21 Page 6 of 6 PagelD 6

  
 

Date: ( 5} 2 Respéctfully submitted,
- RIGGINS LAW FIRM, P.A.

Sax RIGGINS, ESQ.

Florida Bar No. 0013909

211 NW Third Street

Ocala, Florida 34471

(352) 433-2400 — Office
Service@Rigginslawfirm.com
Attorney for Plaintiff

 
